UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

PHILLIPPE L. SMITH,                          :
                                             :
                      Plaintiff,             :       Civil Action No.:      09-0748 (RMU)
                                             :
                      v.                     :       Re Document Nos.:       11, 16
                                             :
ADRIAN FENTY, in his official capacity :
as Mayor of the District of Columbia et al., :
                                             :
                      Defendants.            :

                                       MEMORANDUM

                      GRANTING THE DEFENDANTS’ MOTION TO DISMISS

       This matter is before the court on the defendants’ motion to dismiss. The plaintiff filed a

complaint alleging various intentional and negligent conduct surrounding his incarceration. See

generally Compl.; Order (July 23, 2009). On September 16, 2009, the defendants filed a motion

to dismiss the plaintiff’s complaint. See generally Defs.’ Mot. to Dismiss. On September 17,

2009, the court ordered the plaintiff to respond to the defendants’ motion on or before October

22, 2009, or risk the court treating the motion as conceded. Order (Sept. 17, 2009). Although

the plaintiff did not respond to the motion to dismiss or the court’s September 17, 2009 order, on

September 20, 2009, the plaintiff filed a motion for default judgment. See generally Pl.’s Mot.

for Default J. The court denied that motion on November 3, 2009, and enlarged the time for the

plaintiff to respond to the motion to dismiss to November 30, 2009. Minute Order (Nov. 3,

2009). That minute order was mailed to the plaintiff on November 4, 2009, and returned to the

court as undeliverable on November 16, 2009. See Dkt. No. 20. To date, the plaintiff has neither

opposed the defendants’ motion to dismiss nor provided the court with an updated mailing

address.
        A plaintiff’s failure to respond to a motion to dismiss permits the court to treat the

motion as conceded. Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294-95 (D.C. Cir. 2004). Here

the court warned the plaintiff twice that failure to respond to the defendants’ motion could result

in dismissal of his case. See Order (Sept. 17, 2009); Minute Order (Nov. 3, 2009). Moreover,

the plaintiff failed to comply with his obligation to keep the court informed of his current mailing

address. LCvR 5.1(e)(1). Accordingly, the court grants the defendants’ motion to dismiss. An

Order consistent with this Memorandum Opinion is separately and contemporaneously issued

this 20th day of January, 2010.



                                                               RICARDO M. URBINA
                                                              United States District Judge




                                                 2